DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicant’s claims and arguments/remarks filed 4/22/2022 are acknowledged. Newly submitted claim 56 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: New claim 56 is drawn to a method of manufacturing the lipstick. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 56 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


 INFORMATION DISCLOSURE STATEMENT
2.	No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.         Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.




NEW REJECTIONS
Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 37-45, 49  and 55 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lesniak et al.  (10,470,999). 
Lesniak et al.  (10,470,999) (hereinafter Lesniak et al.) disclose compositions comprising 13.5 % beeswax, 5 % sunflower seed wax, 3 % hydrogenated castor oil and 0.1 % oil (col. 4, lines 18-21). The composition is in the form of a stick (col. 3, line 22) and lip balm is taught (col. 10, lines 26-28). The weight ratio of sunflower wax to castor wax is a weight ratio from 1:1-4:1. Castor wax is also called hydrogenated castor oil and sunflower wax is 5 % and castor wax (hydrogenated castor oil) is at 3 %. Claim 55 is a product by process claim and the method in which the lipstick is made is given little patentable weight. The composition clearly envision inclusion of “aroma substances” such as fragrance vanilla (Example 2 tables 3 and 4).  Examples of essential oils which may be used as natural fragrances include lavender oil, apricot oil, bay oil, calendula oil, Aztec marigold oil, lemongrass oil, rose oil, lime oil, white grapefruit oil. Further fragrances which may be used include natural lavender vanilla fragrance. It must be noted that the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997) MPEP § 2111.02.  


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37, 46, 47, 52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Lesniak et al.  (10,470,999) in view of Patel et al. (US 2011/0085994).
Lesniak et al. has been discussed supra in the 102. Lesniak et al. disclose the composition can further comprise titanium dioxide (col. 8, line 33). Titanium dioxide is CI 77891. Lesniak et al. disclose that optionally vegetable fat is included such as shea butter (col. 3, line, 28). Lesniak et al. disclose a first wax is present from 8 to 18 % and can beeswax (col. 2, lines 3-12). Lesniak et al. disclose the second wax can be those such as hydrogenated castor oil and sunflower wax and present in an amount of from 0.5-10 % by weight of the composition (col. 2, lines 6-17). These amounts overlap with 4 % castor wax, 5 % sunflower wax, and 10 % beeswax. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
 	Lesniak et al. does not disclose octyldodecanol. 
	Patel et al. (US 2011/0085994) (hereinafter Patel et al.) disclose lip treatment compositions (para 0002) and protecting skin of the lips from UVA and UVB (para 0003) and lip balm (para 0008 and 0011). Patel et al. discloses  in addition to providing protectant properties, oils and semisolid hydrocarbon materials may variously provide emolliency, solubilize other components, contribute to the organoleptic/sensory attributes such as lip feel, contribute to a glossy appearance, provide slip, and impact payoff in application (para 0044). Furthermore, oils and semisolid hydrocarbon materials function as skin conditioning agents and skin protectants and in some cases as viscosity increasing agents. Exemplary oils and semisolid materials that may be used in the present invention include those such as octyldodecanol (para 0044). The amount of a given oil and/or semisolid hydrocarbon materials is typically about 0.1% to about 40% (para 0044) which overlaps with the claimed 30-60%. It would have been prima facie obvious to one of ordinary skill in the art  before the effective filing date of the instant invention to include octyldodecanol in Lesniak et al. One would have been motivated to do so for the stated benefits of providing emolliency, contribute to organoleptic/sensory attributes such as lip feel, contribute to gloss appearance and provide skin protectant properties. 
	Lesniak does not disclose UV filter such as octocrylene. 
	Patel disclose lip palm and representative organic sunscreens useful include homosalate  (para 0037). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include UV agents such as homosalate in Lesniak. One would have been motivated to do so for the purpose of providing sunscreen protection from UVA and UVB rays. 

6.	Claims 37, and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Lesniak et al. (10,470,999) in view of Kitagawa et al. (US 20120183592).
Lesniak et al. has been dissed supra in the 102.Regarding the aroma substance, it is believed that Lesniak anticipates the claim however, for the sake of completeness of prosecution, purely arguendo, if this is not true, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have the composition further comprise aroma substances as taught by Lesniak.  Lesniak et al. disclose the composition can further comprise titanium dioxide (col. 8, line 33). Titanium dioxide is CI 77891. 
Lesniak et al. does not disclose CI 77492 (yellow iron oxide). Kitagawa et al. (US 20120183592) disclose lipstick and lip balms and that such cosmetics can include colored pigments that include yellow iron oxide or titanium oxide (paras 0029 and 0042). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to substitute one known colored pigment for another. One would have been motivated to use any colored pigments as taught by Masaru for use in lip balk or lipsticks. Both yellow iron oxide and titanium oxide are art recognized equivalents as colored pigments and it would have been within the purview of one of ordinary skill in the art to select the desired colored pigment for use in the desired cosmetic. 

7.	Claims 37, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Lesniak et al. (10,470,999) in view of Wilson (US Patent US 20120288319).
Lesniak et al. disclose shea butter but does not disclose cetyl palmitate. Wilson (US Patent US 20120288319) (hereinafter Wilson) discloses anhydrous lip products and moisturizing agents include those such as shea butter and cetyl palmitate (para 0051, and 0060). Absent any evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to substitute one moisturizing agent shea butter, for another the cetyl palmitate. One would have been motivated to do so because both are art recognized moisturizing agents.   


8.	Claims 37 and 53 are rejected under 35 U.S.C. 103 as being unpatentable Lesniak et al. (10,470,999) as applied to claims 17, 28 and 30-31 above, and further in view of Clavel et al. (US 2010/0015073),  Arditty et al. (US 2017/0027850) and Shimizu et al. (US 2021/0290505).
Lesniak et al. has been discussed supra and does not disclose bis- diglyceryl polyacyladipate-2. Clavel et al. (US 2010/0015073) (hereinafter Clavel et al.) disclose cosmetic compositions that include pasty compound and the presence of a pasty compound make it possible advantageously to confer improved comfort when a composition of the invention is applied to keratin materials (para 0198). Such materials include bis-diglyceryl polyacryladipate-2 (para 0213). The composition may be lipstick and lip balm (para 0035). 
Arditty et al. (US 2017/0027850) (hereinafter Arditty et al.) disclose lip balm or lipsticks (para 0022) and anhydrous cosmetics (abstract) which contain pasty substance  bis-diglyceryl polyacyladipate-2 (para 0335-0350) and Shimizu et al. (US 2021/0290505) disclose lipstick and lip balm(para 0526) where the composition  contain a pasty fatty  substance such as bis-diglyceryl polyacyladipate-2 (paras 0403, 0428 and claim 30). Thus, one of ordinary skill in the art would use the pasty substance diglyceryl polyacyladipate-2 which can be used for the same purpose in both anhydrous or water compositions. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include diglyceryl polyacryladipate-2 in the compositions of Lesniak et al. One would have been motivated to do so to confer improved comfort. One would have had a reasonable expectation of success in combining Lesniak and Clavel because both are drawn to formulations in stick form and lip balm. 

RESPONSE TO ARGUMENTS
9.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
Applicants argue that Lesniak does not disclose a lipstick. While Lesniak discloses that the compositions can be present in the form of a stick, a corresponding composition and stick are intended for application to the human skin not to the lips. Applicants further argue that according to claim 11, the composition is not an antiperspirant or a lip balm which indicates they are not intended for application to the lips. 
	In response, the Examiner respectfully submits that this argument is not found persuasive because Lesniak et al. disclose “the compositions can be an antiperspirant or lip balm” (co. 10, lines 26-28) thus can be intended for application to the lips. Moreover, the claims recite “lipstick” however, the compositions of Lesniak can be in stick form and applicable to lips. It must be noted that the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997) MPEP § 2111.02.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the compositions include lip balm thus applied to the lips and are in the form of a stick and thus does not result in a structural difference. The reference teaches that optionally the composition is not a lip balm however, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123). 
	Applicants argue that Lesniak is concerned exclusively with skin treatment compositions where Patel is concerned with lip treatment compositions however, the Examiner disagrees that Lesniak does not disclose lip compositions as the compositions are taught which include lip balm.
	Applicants argue that the compositions of Clavel contains substantial amounts of water whereas Lesniak is anhydrous and thus for this reason alone there is no reason to combine these references. 
	In response, this argument is not found persuasive because Clavel was not relied upon for the water but rather the inclusion of pasty compound bis-diglyceryl polyacryladipate-2 and the prior art indicates that this ingredient is used in lipsticks in both anhydrous or water containing compounds for the same purpose (as a pasty compound).

CONCLUSION
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615